 

Lucas Energy, Inc. 8-K [lei-8k_021116.htm] 

Exhibit 10.3

THIS NOTE, AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE
(THE “SECURITIES”) HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT
BE TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT” OR THE “SECURITIES ACT”) SHALL HAVE BECOME EFFECTIVE
WITH RESPECT THERETO OR (ii) RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE
ACT IS NOT REQUIRED IN CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS IN
VIOLATION OF ANY APPLICABLE STATE SECURITIES LAWS. THIS LEGEND SHALL BE ENDORSED
UPON ANY NOTE ISSUED IN EXCHANGE FOR THIS NOTE AND ANY SECURITIES ISSUABLE UPON
CONVERSION OF THIS NOTE (EXCEPT AS OTHERWISE PROVIDED BELOW).

FORM OF CONVERTIBLE PROMISSORY NOTE

 

$200,000.00 February 10, 2016 to be Effective February 8, 2016  Note # 5  

 

FOR VALUE RECEIVED, Lucas Energy, Inc., a Nevada corporation (the “Company”),
hereby promises to pay to the order of Silver Star Oil Company, and/or permitted
assigns (the “Holder”), the aggregate principal amount of Two Hundred Thousand
and 00/100 Dollars ($200,000.00) (“Principal”), together with interest on the
unpaid principal amount hereof, upon the terms and conditions hereinafter set
forth.

 

1. Note Amount. This Convertible Promissory Note (this “Note”, “Promissory Note”
or “Agreement”) evidences amounts payable by the Company to the Holder in
connection with an Advance made pursuant to that certain Non-Revolving Line of
Credit Agreement dated on or around August 30, 2015, but effective August 28,
2015, by and between the Company and the Holder (the “Line of Credit”). Certain
capitalized terms used herein, but not otherwise defined shall have the meanings
given to such terms in the Line of Credit and this Note shall be subject in all
cases to the terms and conditions of the Line of Credit.       2. Payment Terms.
The Company promises to pay to Holder the balance of Principal, together with
accrued and unpaid interest (which shall accrue until the Maturity Date) on
October 1, 2016 (the “Maturity Date”), unless this Note is earlier prepaid as
herein provided or earlier converted into Common Stock (as hereinafter defined)
of the Company pursuant to Sections 4 hereof. All payments hereunder shall be
made in lawful money of the United States of America. Payment shall be credited
first to the accrued interest then due and payable and the remainder to
Principal.  

 

Secured Convertible Promissory Note

Note # 5

Page 1 of 10

 

 

 

3. Interest. Interest on the outstanding portion of Principal of this Note shall
accrue at a rate of six percent (6%) per annum. All past-due principal and
interest (which failure to pay such amounts shall be defined herein as an “Event
of Default”) shall bear interest at the rate of fifteen percent (15%) per annum
until paid in full (the “Default Rate”). All computations of interest shall be
made on the basis of a 360-day year for actual days elapsed.       a.
Notwithstanding any provision in this Note, the total liability for payments of
interest and payments in the nature of interest, including all charges, fees,
exactions, or other sums which may at any time be deemed to be interest, shall
not exceed the limit imposed by the usury laws of the State of Texas or the
applicable laws of the United States of America, whichever shall be higher (the
“Maximum Rate”).         b. In the event the total liability for payments of
interest and payments in the nature of interest, including, without limitation,
all charges, fees, exactions or other sums which may at any time be deemed to be
interest, which for any month or other interest payment period exceeds the
Maximum Rate, all sums in excess of those lawfully collectible as interest for
the period in question (and without further agreement or notice by, among or to
the Holder the undersigned) shall be applied to the reduction of the principal
balance, with the same force and effect as though the undersigned had
specifically designated such excess sums to be so applied to the reduction of
the principal balance and the Holder had agreed to accept such sums as a
premium-free prepayment of principal; provided, however, that the Holder may, at
any time and from time to time, elect, by notice in writing to the undersigned,
to waive, reduce or limit the collection of any sums in excess of those lawfully
collectible as interest rather than accept such sums as a prepayment of the
principal balance. The undersigned does not intend or expect to pay nor does the
Holder intend or expect to charge, accept or collect any interest under this
Note greater than the Maximum Rate.         c. If any payment of principal or
interest on this Note shall become due on a Saturday, Sunday or any other day on
which national banks are not open for business, such payment shall be made on
the next succeeding Business Day. “Business Day” means a day other than (i) a
Saturday, (ii) a Sunday or (iii) a day on which commercial banks in Houston,
Texas, are authorized or required to be closed for business.       4. Holder’s
Option to Convert this Note.           a. At any time prior to the payment in
full by the Company of this Note, the Holder shall have the option to convert
the unpaid balance (Principal and accrued and unpaid interest, in each case
subject to Section 4(l) and 4(m)) on this Note (or any portion thereof) into
shares of Common Stock (the “Shares” and the “Common Stock”) of the Company (the
“Conversion Option”) at the Conversion Price (each a “Conversion”). The
“Conversion Price” shall equal $1.50 per Share;        

 

Secured Convertible Promissory Note

Note # 5

Page 2 of 10

 

 

 

  b. In order to exercise this Conversion Option, the Holder shall surrender
this Promissory Note to the Company, accompanied by written notice of its
intentions to exercise this Conversion Option, which notice shall set forth the
amount of this Promissory Note to be converted, and the Shares due, which shall
be in the form of Exhibit A, attached hereto (“Notice of Conversion”). The date
that the Company receives the Notice of Conversion shall be defined as the
“Conversion Date.” Within ten (10) Business Days of the Company’s receipt of the
Notice of Conversion and this Note, the Company shall deliver or cause to be
delivered to the Holder, written confirmation that the Shares have been issued
in the name of the Holder (the “Share Delivery Deadline”). Notwithstanding
anything to the contrary set forth in this Section 4, following conversion of
any portion of this Note in accordance with the terms hereof, the Holder shall
not be required to physically surrender this Note to the Company unless (A) the
full amount of the Note is being converted (in which event this Note shall be
delivered to the Company following conversion thereof) or (B) the Holder has
provided the Company with prior written notice (which notice may be included in
a Notice of Conversion) requesting reissuance of this Note upon physical
surrender of this Note. The Holder and the Company shall maintain records
showing the principal and interest converted and/or paid and/or adjusted (as the
case may be) and the dates of such conversions and/or payments and/or
adjustments (as the case may be) or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion;         c. If for any reason (including
the operation of the adjustment provisions set forth in this Note), the
Conversion Price on any date of Conversion of this Note shall not be lawful and
adequate consideration for the issuance of the relevant Shares, then the Company
shall take such steps as are necessary (including the amendment of its
certificate of incorporation so as to reduce the par value of the Common Stock)
to cause such Conversion Price to be adequate and lawful consideration on the
date the payment thereof is due, but if the Company shall fail to take such
steps, then the Company acknowledges that the Holder shall have been damaged by
the Company in an amount equal to an amount, which, when added to the total
Conversion Price for the relevant Shares, would equal lawful and adequate
consideration for the issuance of such Shares, and the Company irrevocably
agrees that if the Holder shall then forgive the right to recover such damages
from the Company, such forgiveness shall constitute, and Company shall accept
such forgiveness as, additional lawful consideration for the issuance of the
relevant Shares;         d. The Company shall at all times take any and all
additional actions as are necessary to maintain the required authority to issue
the Shares to the Holder, in the event the Holder exercises its rights under the
Conversion Option;

 

Secured Convertible Promissory Note

Note # 5

Page 3 of 10

 

 

 

  e. Payment to Company prior to Holder’s delivery of a Notice of Conversion
shall terminate Holder’s option to convert;         f. Conversion calculations
pursuant to this Section 4, shall be rounded to the nearest whole share of
Common Stock, and no fractional shares shall be issuable by the Company upon
conversion of this Note. Conversion of this Note in full shall be deemed payment
in full of this Note and this Note shall thereupon be cancelled;         g. If
the Company at any time or from time to time on or after the effective date of
the issuance of this Note (the “Original Issuance Date”) effects a subdivision
of its outstanding Common Stock, the Conversion Price then in effect immediately
before that subdivision shall be proportionately decreased, and conversely, if
the Company at any time or from time to time on or after the Original Issuance
Date combines its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price then in effect immediately before the combination
shall be proportionately increased;         h. All Shares of Common Stock which
may be issued upon Conversion of this Note will, upon issuance by the Company in
accordance with the terms of this Note, be validly issued, free from all taxes
and liens with respect to the issuance thereof (other than those created by the
holders), free from all pre-emptive or similar rights and be fully paid and
non-assessable;         i. On the date of any Conversion, all rights of any
Holder with respect to the amount of this Note converted, will terminate, except
only for the rights of any such Holder to receive certificates (if applicable)
for the number of Shares of Common Stock which this Note has been Converted;    
    j. Unless the Shares are eligible to be issued as free trading shares
pursuant to the requirements of Rule 144 or otherwise, which shall be determined
by the Company in its reasonable discretion, prior to the issuance date of such
Shares, such Shares shall be issued as restricted shares of Common Stock; and  
      k. The Company shall not be required to pay any tax allocated or
attributed to Holder which may be payable in respect to any transfer involved in
the issue and delivery of shares of Common Stock upon Conversion in a name other
than that in which the shares of the Note so converted were registered, and no
such issue or delivery shall be made unless and until the person requesting such
issue or delivery has paid to the Company the amount of any such tax, or has
established, to the satisfaction of the Company, that such tax has been paid.
The Company shall withhold from any payment due whatsoever in connection with
the Note any and all required withholdings and/or taxes the Company, in its sole
discretion deems reasonable or necessary, absent an opinion from Holder’s
accountant or legal counsel, acceptable to the Company in its sole
determination, that such withholdings and/or taxes are not required to be
withheld by the Company.

 

Secured Convertible Promissory Note

Note # 5

Page 4 of 10

 

 

 

  1. Notwithstanding anything herein to the contrary, the maximum number of
shares of Common Stock to be issued in connection with the Conversion of this
Note, and any other Notes issued in connection with the Line of Credit (“Other
Notes”) shall not (i) exceed 19.9% of the outstanding shares of Common Stock
immediately prior to the date of the Line of Credit, (ii) exceed 19.9% of the
combined voting power of the then outstanding voting securities of the Company
immediately prior to the date of the Line of Credit, in each of subsections (i)
and (ii) before the issuance of the Common Stock upon conversion of this Note or
the Other Notes, or (iii) otherwise exceed such number of shares of Common Stock
that would violate applicable listing rules of the NYSE MKT in the event the
Company’s shareholders do not approve the issuance of the Common Stock upon the
conversion of this Note or the Other Notes, in each of (i) through (iii), only
to the extent required by applicable NYSE MKT rules and guidance (the “Share
Cap”). In the event the number of shares of Common Stock to be issued upon
conversion of this Note or the Other Notes exceeds the Share Cap, then this Note
and the Other Notes, or applicable portions thereof shall cease being
convertible, and the Company shall instead repay such Note and Other Notes (or
portions thereof) in cash, or if required, the Company shall first obtain the
Stockholder Approval (as defined in the Line of Credit).           5.
Redemption. This Note may be redeemed by the Company by payment of the entire
Principal and interest outstanding under this Note in cash to Holder.       a.
This Note may be prepaid in whole or in part at any time without penalty
provided that the Company shall provide the Holder a minimum of thirty (30) days
prior written notice before the date of the Company’s planned prepayment.      
  b. Any partial prepayment shall be applied first to any accrued interest and
then to any principal Loan amount outstanding.

 

Secured Convertible Promissory Note

Note # 5

Page 5 of 10

 

 

 

6. Events of Default. If an Event of Default (as defined herein or below) occurs
(unless all Events of Default have been cured or waived by Holder), Holder may,
by written notice to the Company, declare the principal amount then outstanding
of, and the accrued interest and all other amounts payable on, this Note to be
immediately due and payable. The following events shall constitute events of
default (“Events of Default”) under this Note, and/or any other Events of
Default defined elsewhere in this Note shall occur:

 

  (a) the Company shall fail to pay, when and as due, the Principal or interest
payable hereunder (or under any other outstanding Convertible Note issued by the
Company and held by Holder); or         (b) If there shall exist final judgments
against the Company aggregating in excess of One Hundred Thousand Dollars
($100,000) and if any one of such judgments shall have been outstanding for any
period of forty-five (45) days or more from the date of its entry and shall not
have been discharged in full, released or stayed pending appeal; or         (c)
the Company shall have breached in any respect any term, condition, warrant,
representation or covenant in this Note or the Line of Credit, and, with respect
to breaches capable of being cured, such breach shall not have been cured within
fifteen (15) days following the receipt of written notice of such breach by the
Holder to the Company; or         (d) a Change of Control shall have occurred
without the prior written consent of the Holder; or         (e) the Company
fails to meet any deadlines or requirements set forth herein; or         (f) the
Company shall fail to comply with the reporting requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), at any time the Company
is subject to the Exchange Act; or         (g) the Company shall cease to be
subject to the reporting requirements of the Exchange Act; or         (h) the
Company shall take or fail to take steps which cause the Company’s securities to
be ineligible for sale pursuant to Rule 144; or         (i) the Company shall:
(i) make an assignment for the benefit of creditors, file a petition in
bankruptcy, petition or apply to any tribunal for the appointment of a
custodian, receiver or a trustee for it or a substantial portion of its assets;
(ii) commence any proceeding under any bankruptcy, reorganization, arrangement,
readjustment of debt, dissolution or liquidation or statute of any jurisdiction,
whether now or hereafter in effect; (iii) have filed against it any such
petition or application in which an order for relief is entered or which remains
undismissed for a period of ninety (90) days or more; (iv) indicate its consent
to, approval of or acquiescence in any such petition, application, proceeding or
order for relief or the appointment of a custodian, receiver or trustee for it
or a substantial portion of its assets; or (v) suffer any such custodianship,
receivership or trusteeship to continue undischarged for a period of ninety (90)
days or more; or

 

Secured Convertible Promissory Note

Note # 5

Page 6 of 10

 

 

 

  (j) the Company shall take any action authorizing, or in furtherance of, any
of the foregoing; or         (k) the Company shall be in material default of any
of its debt obligations which separately or in aggregate have a value in default
of more than $50,000, and such default shall not have been cured within thirty
(30) days following the receipt by the Company of a notice of default in
connection therewith by the applicable debt holder(s).

 

  In case any one or more Events of Default shall occur and be continuing,
Holder may proceed to protect and enforce its rights by an action at law, suit
in equity or other appropriate proceeding, whether for the specific performance
of any agreement contained herein or for an injunction against a violation of
any of the terms hereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise. In case of a default in the payment of any
principal of or premium, if any, or interest on this Note, the Company will pay
to Holder such further amount as shall be sufficient to cover the reasonable
cost and expenses of collection, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements. No course of dealing and no delay
on the part of Holder in exercising any right, power or remedy shall operate as
a waiver thereof or otherwise prejudice Holder’s rights, powers or remedies. No
right, power or remedy conferred by this Note upon Holder shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.     7. Certain
Waivers by the Company. Except as expressly provided otherwise in this Note, the
Company and every endorser or guarantor, if any, of this Note waive presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note, and
assent to any extension or postponement of the time of payment or any other
indulgence, to any substitution, exchange or release of collateral available to
Holder, if any, and to the addition or release of any other party or person
primarily or secondarily liable.     8. Assignment by Holder. If and whenever
this Note shall be assigned and transferred, or negotiated, including transfers
to substitute or successor trustees, in each case subject to applicable law and
an exemption from registration for such transfer, which shall be reasonably
approved, and not unreasonably delayed or conditioned by the Company.
Notwithstanding the above, the Holder may assign any of its rights under this
Note (subject where applicable to federal securities laws), to any Person
(including, but not limited to Affiliates or related parties of the Holder),
with written notice to the Company and the Company shall have no ability to
restrict or condition such assignment (subject where applicable to compliance
with applicable federal securities laws).

 

Secured Convertible Promissory Note

Note # 5

Page 7 of 10

 

 

 

9. Amendment. This Note may not be changed orally, but only by an agreement in
writing, signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.     10. Costs and Fees. Anything else in
this Note to the contrary notwithstanding, in any action arising out of this
Agreement, the prevailing party shall be entitled to collect from the
non-prevailing party all of its attorneys’ fees. For the purposes of this Note,
the party who receives or is awarded a substantial portion of the damages or
claims sought in any proceeding shall be deemed the “prevailing” party and
attorneys’ fees shall mean the reasonable fees charged by an attorney or a law
firm for legal services and the services of any legal assistants, and costs of
litigation, including, but not limited to, fees and costs at trial and appellate
levels.     11. Governing Law. It is the intention of the parties hereto that
the terms and provisions of this Note are to be construed in accordance with and
governed by the laws of the State of Texas, except as such laws may be preempted
by any federal law controlling the rate of interest which may be charged on
account of this Note.

 

12. No Third Party Benefit. The provisions and covenants set forth in this
Agreement are made solely for the benefit of the parties to this Agreement and
are not for the benefit of any other person, except for Frank & McNear, LLC, and
no other person shall have any right to enforce these provisions and covenants
against any party to this Agreement.     13. Jurisdiction, Venue and Jury Trial
Waiver. The parties hereby consent and agree that, in any actions predicated
upon this Note, venue is properly laid in Texas and that the Circuit Court in
and for Houston, Texas, shall have full subject matter and personal jurisdiction
over the parties to determine all issues arising out of or in connection with
the execution and enforcement of this Note.     14. Interpretation. The term
“Company” as used herein in every instance shall include the Company’s
successors, legal representatives and assigns, including all subsequent
grantees, either voluntarily by act of the Company or involuntarily by operation
of law and shall denote the singular and/or plural and the masculine and/or
feminine and natural and/or artificial persons, whenever and wherever the
contexts so requires or properly applies. The term “Holder” as used herein in
every instance shall include the Holder’s successors, legal representatives and
assigns, as well as all subsequent assignees, endorsees and holders of this Note
(subject to the provisions of this Note providing for transfers and assignments
by Holder), either voluntarily by act of the parties or involuntarily by
operation of law. Captions and paragraph headings in this Note are for
convenience only and shall not affect its interpretation. In this Agreement
words importing the singular number include the plural and vice versa; words
importing the masculine gender include the feminine and neuter genders and visa
versa. The word “person” includes an individual, body corporate, partnership,
trustee or trust or unincorporated association, executor, administrator or legal
representative.

 

Secured Convertible Promissory Note

Note # 5

Page 8 of 10

 

 

 

15. WAIVER OF JURY TRIAL. THE COMPANY AND HOLDER HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO TRIAL BY JURY IN RESPECT TO
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
NOTE AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS, (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF EITHER PARTY. THE COMPANY ACKNOWLEDGES THAT THIS WAIVER
OF JURY TRIAL IS A MATERIAL INDUCEMENT TO THE HOLDER IN EXTENDING CREDIT TO THE
COMPANY, THAT THE HOLDER WOULD NOT HAVE EXTENDED SUCH CREDIT WITHOUT THIS JURY
TRIAL WAIVER, AND THAT THE COMPANY HAS BEEN REPRESENTED BY AN ATTORNEY OR HAS
HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY IN CONNECTION WITH THIS JURY
TRIAL WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF THIS WAIVER.     16. Entire
Agreement. This Agreement and the Line of Credit constitutes the sole and only
agreement of the parties hereto and supersedes any prior understanding or
written or oral agreements between the parties respecting the subject matter
hereof.     17. Effect of Facsimile and Photocopied Signatures. This Agreement
may be executed in several counterparts, each of which is an original. It shall
not be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts. A copy of this Agreement
signed by one Party and faxed or scanned and emailed to another Party (as a PDF
or similar image file) shall be deemed to have been executed and delivered by
the signing Party as though an original. A photocopy or PDF of this Agreement
shall be effective as an original for all purposes.

 

 

 

[Remainder of page left intentionally blank. Signature page follows.]

 

Secured Convertible Promissory Note

Note # 5

Page 9 of 10

 

 

IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be executed and delivered by a duly authorized officer as of the date first
above written, to be effective as of the effective date set forth above.

 

  LUCAS ENERGY, INC.               By: /s/ Anthony C. Schnur  

Anthony C. Schnur

Chief Executive Officer

 

 

Secured Convertible Promissory Note

Note # 5

Page 10 of 10

